Exhibit 10.1

MMA CAPITAL HOLDINGS, INC.

AMENDED AND RESTATED
2012 NON-EMPLOYEE DIRECTORS’ COMPENSATION PLAN

(Effective November 5, 2020)

1.Purpose.  The purpose of this Amended and Restated 2012 Non-Employee
Directors’ Compensation Plan (the “Plan”) of MMA Capital Holdings, Inc., a
Delaware corporation (the “Company”), is to advance the interests of the Company
and its shareholders by providing a means to attract and retain highly qualified
persons to serve as non-employee directors of the Company and to promote
ownership by such directors of a greater proprietary interest in the Company,
thereby aligning such directors’ interests more closely with the interests of
shareholders of the Company.
2.Definitions.  In addition to terms defined elsewhere in the Plan, the
following are defined terms under the Plan:
(a)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 References to any provision of the Code include regulations thereunder and
successor provisions and regulations thereto.
(b)For purposes of the Plan, a “Change in Control” shall have occurred if:
(i)Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any entity controlling, controlled by or
under common control with the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of either the combined voting power of the Company’s then
outstanding voting securities or the then outstanding Shares (in either case,
other than as a result of an acquisition of securities directly from the
Company);
(ii)during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (iii), or (iv) of this
Section 2(b)) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;
(iii)the shareholders of the Company approve a merger, consolidation,
recapitalization, or reorganization of the Company, or a reverse share split of
any class of voting securities of the Company, or the consummation of any such
transaction if shareholder approval is not obtained, other than any such
transaction which would result in at least 75% of the total voting power
represented by the voting securities of the Company or the surviving entity
outstanding immediately after such transaction being beneficially owned by
persons who together beneficially owned at least 75% of the combined voting
power of the voting securities of the Company outstanding immediately prior to
such transaction, with the relative voting power of each such continuing holder
compared to the voting power of each other continuing holder not substantially
altered as a result of the transaction; provided that, for purposes of this
paragraph (iii), such continuity of ownership (and preservation of relative
voting power) shall be deemed to be satisfied if the



--------------------------------------------------------------------------------

failure to meet such 75% threshold (or to substantially preserve such relative
voting power) is due solely to the acquisition of voting securities by an
employee benefit plan of the Company or such surviving entity or of any
subsidiary of the Company or such surviving entity; or
(iv)the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (or any transaction
having a similar effect).

Notwithstanding the foregoing, no event or condition shall constitute a Change
in Control to the extent that, if it were, a 20% tax would be imposed upon or
with respect to any award under Section 409A of the Code; provided that, in such
a case, the event or condition shall continue to constitute a Change in Control
to the maximum extent possible (e.g., if applicable, in respect of vesting
without an acceleration of distribution) without causing the imposition of such
20% tax.  

(c) “Deferred Share” means a credit to a Participant’s deferral account under
Section 8 which represents the right to receive one Share upon settlement of the
deferral account.  Deferral accounts, and Deferred Shares credited thereto, are
maintained solely as bookkeeping entries by the Company evidencing unfunded
obligations of the Company.
(d)“Distribution Date” means the date or dates on which Deferred Shares will be
distributed to the Participant.  Distributions may be made on Separation from
Service, death, a specified date, or pursuant to a fixed schedule.  The timing
of distributions shall be subject to such limitations as may be required to
comply with the provisions of Section 409A of the Code.  Notwithstanding the
foregoing, distributions due upon a Separation from Service and death shall be
made no later than 90 days after the occurrence of such event.
(e)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 References to any provision of the Exchange Act include the rules promulgated
thereunder and successor provisions and rules thereto.
(f)“Fair Market Value” of a Share means, as of any given date, (i) if Shares are
then listed on a national securities exchange or quoted or reported on a
national quotation system, the closing sales price of a Share on the exchange or
system for the applicable date, or, if such day was not a trading day, the
closing sales price for the most recent trading day prior to such date on such
exchange or system, (ii) if Shares are not then listed on a national securities
exchanges or quoted on a national quotation system but are then traded on an
over-the-counter market or PORTAL, the closing sales price for the most recent
trading day prior to such date if at least 50,000 shares were traded on such
date, and if not, then the average of the closing bid and asked prices for the
Shares in such over-the-counter market or PORTAL for the last preceding date on
which there was a sale of such Shares in such market or PORTAL, or (iii) if
Shares are not then listed on a national securities exchange, quoted on a
national quotations system or traded on an over-the-counter market or PORTAL,
such value as may be determined by the Board by whatever means or method as to
which the Board, in the good faith exercise of its discretion, shall at such
time deem appropriate.  For purposes of determining the average Fair Market
Value of a Share during a period of days, only trading days shall be taken into
account.
(g)“Fiscal Quarter” means a fiscal quarter of the Company.
(h)“Option” means the right, granted to a director under Section 9, to purchase
a specified number of Shares at the specified exercise price for a specified
period of time under the Plan.  All Options will be non-qualified stock Options.

- 2 -



--------------------------------------------------------------------------------

(i) “Participant” means any person who, as a non-employee director of the
Company, has been granted a Share, Deferred Share or Option which remains
outstanding under the Plan.
(j)“Rule 16b-3” means Exchange Act Rule 16b-3 as from time to time in effect and
applicable to the Plan and Participants.
(k)“Separation from Service” means a Participant’s separation from service with
the Company and its subsidiaries.  Notwithstanding the foregoing, with respect
to any award that is subject to Section 409A of the Code, Separation from
Service shall be interpreted within the meaning of Section 409A(a)(2)(A)(i) of
the Code.
(l)“Share” means a common share of the Company and such other securities as may
be substituted for such Share or such other securities pursuant to Section 7;
provided, however, that to the extent any class of common shares are readily
tradable on an established securities market, such common shares shall be
designated as the Shares for purposes of this Plan.
(m)“Total Annual Compensation” shall be determined as follows:

i.“Base Compensation”.  Base Compensation shall be $120,000.00 per annum,
payable quarterly; and

ii.“Chairperson Compensation”.  In addition to the Base Compensation, an
additional fee is payable quarterly to any director that serves as chairperson
of the Board, or chairperson of any of the designated committees of the Board.
 The additional fees are follows:



1.Chairperson of the Board - $20,000 per annum

2.Audit Committee - $15,000.00 per annum

3.Governance Committee - $10,000.00 per annum

4.Compensation Committee - $10,000.00 per annum



The Board may amend the amounts in this Section from time to time, in its sole
discretion, subject to the Company’s charter, By-laws, and applicable laws.

(n)“Total Quarterly Compensation” shall equal 1/4 of the Total Annual
Compensation.



3.Shares Available Under the Plan.  Subject to adjustment as provided in
Section 10, the total number of Shares reserved and available for issuance under
the Plan is 2,000,000.  Such Shares may be authorized but unissued Shares,
treasury Shares, or Shares acquired in the market for the account of the
Participant.  For purposes of the Plan, Shares credited to a Participant’s
deferral account will not be considered to be available, except for purposes of
issuance upon the settlement of such account;  provided, however, that, if the
Deferred Share is forfeited, the Shares credited in respect of a Deferred Share
will again be available for issuance under the Plan.

- 3 -



--------------------------------------------------------------------------------

4.Administration of the Plan.  The Plan will be administered by the Board of
Directors of the Company (the “Board”); provided, however, that any action by
the Board relating to the Plan will be taken only if, in addition to any other
required vote, such action is approved by the affirmative vote of a majority of
the directors who are not then eligible to participate in the Plan.  The Board
shall have authority to (i) determine the number of Shares, Deferred Shares or
Options to be credited to each Participant, and (ii) determine or impose
conditions on such Shares, Deferred Shares and Options under the Plan as it may
deem appropriate.  The Participant shall take whatever additional actions and
execute whatever additional documents the Board may in its reasonable judgment
deem necessary or advisable in order to carry out or effectuate one or more of
the obligations or restrictions imposed on the Participant pursuant to the
express provisions of the Plan.  In addition, notwithstanding any other
provision of the Plan, the Board shall administer the Plan, and exercise
authority and discretion under the Plan, to satisfy the requirements of Section
409A of the Code or any exemption thereto.
5.Eligibility.   Each individual who, on any date on which Shares, Deferred
Shares or Options are to be granted or cash is to be paid under Section 6, is a
director of the Company and is not an employee of the Company or any subsidiary
of the Company will be eligible, at such date, for the compensation described in
Section 6 (subject to any deferral election under Section 8), except if,
pursuant to an agreement between the individual and the Company, the individual
is not eligible for the Plan.  No other person will be eligible to participate
in the Plan.
6.Quarterly Compensation.  Compensation for service on the Board during a Fiscal
Quarter for each eligible director, as defined in Section 5 above, shall be made
partly in cash and partly in Shares, Deferred Shares or Options, as described in
this Section 6.
(i)Cash Payment.  For services during a Fiscal Quarter, each eligible director
shall receive a cash payment equal to 50% of the Total Quarterly Compensation
amount, except as described in item (iii) of this Section.  Payment with respect
to a Fiscal Quarter shall be made on the last day of such Fiscal Quarter (or as
soon as practicable thereafter, but in no event later than the date specified in
Treas. Reg. § 1.409A-1(b)(4)(i)).  
(ii)Shares, Deferred Shares or Options.  For services during each Fiscal
Quarter, each eligible director shall be granted Shares, Deferred Shares or
Options in an amount equal to 50% of the Total Quarterly Compensation, except as
described in item (iii) of this Section.
(iii)Coordination with Tax Benefits Rights Agreement.  In the instance where
shares granted under paragraph (ii) of this Section would result in the issuance
of shares to a person that results in ownership of greater than 4.9% of the
shares outstanding, or would further increase ownership of an Exempted Person,
as defined in the Tax Benefits Rights Agreement adopted on May 5, 2015, as
amended on March 12, 2020 (the “Rights Agreement”), the director shall receive
100% of his or her compensation in cash pursuant to paragraph (i) of this
Section, absent specific action of the Board to define the issuance of the
additional shares to the Exempted Person as an Exempted Transaction in
accordance with the terms of the Rights Agreement.
7. Shares. Each Participant receiving compensation relating to his or her
service as a director in the form of Shares shall be made in accordance with
this Section 7.    Shares shall be vested on the last business day of the Fiscal
Quarter to which they relate, and, unless deferred pursuant to pursuant to
Section 8, shall not be subject to restriction from any voluntary or involuntary
sale, transfer, pledge, anticipation, alienation, encumbrance or assignment,
other than those imposed by operation of law.  The Share price will be equal to
the average Fair Market Value of a Share during the 30-calendar day period
ending on the last

- 4 -



--------------------------------------------------------------------------------

business day of such Fiscal Quarter. Shares granted under the Plan may be
evidenced in such manner as the Board shall determine.
8.Deferred Shares.  Each Participant receiving compensation relating to his or
her service as a director in the form of Shares, as specified in Section 6, may
elect to receive Deferred Shares in lieu of Shares.  If so elected, payment of
Deferred Shares shall be made in accordance with this Section 8.
(a)Elections.  Each director who elects to defer payment of Shares awarded for
service in a given calendar year under Section 6 and instead elects to receive
Deferred Shares for such given calendar year must file a written election with
the Secretary of the Company no later than December 31 of the year preceding
such calendar year; provided, however, that any newly elected or appointed
director may file an election for any year not later than 30 days after the date
such person first became a director (with respect to Shares not earned as of the
date of such election).  In no event may an election be made after the last date
that such election must be made in order to comply with the provisions of
Section 409A of the Code.  Each election may specify a Distribution Date for the
Shares to which it pertains.  Except as provided under this Section 8(a), and in
Section  8(b) below , an election for a calendar year (or in the case of a new
Participant, the remainder of a calendar year) is irrevocable.  An election
under this Section  8(a) must specify the following:
(i)The percentage of the Shares awarded to the Participant for such calendar
year that are to be deferred in the form of Deferred Shares under the Plan; and
(ii)The Distribution Date of Deferred Shares.  If the Distribution Date is not
specified in an initial or annual election, Shares subject to the election shall
be settled 30 days after the Participant’s Separation from Service with the
Company.  Any election to be paid upon a cessation of service as a director (or
as soon as practicable thereafter) shall be settled upon a Separation from
Service (or as soon as practicable, but no later than 90 days, thereafter).
(b)Change in Election.  A director may change the Distribution Date with respect
to Deferred Shares on an annual basis by making a subsequent election; provided
that the subsequent election must, except as may otherwise be permitted under
the rules applicable under Section 409A of the Code, (A) not be effective for at
least one year after such election, or, in the case of payments to commence at a
specific time, be made at least one year before the first scheduled payment and
(B) defer the commencement of distributions (and each affected distribution) for
at least five years.

An election by a director shall be deemed to be continuing and therefore
applicable to subsequent Plan years as to both percentage and settlement date
unless the director revokes or changes such election for a future year by filing
a new election form by the due date for such form specified in this
Section 8(a).



(c)Deferred Share Account.  The Company will establish a deferral account for
each Participant who elects to receive Deferred Shares under this Section 8.  At
any date on which Shares would otherwise be payable to a Participant who has
elected to receive Deferred Shares, the Company will credit such Participant’s
deferral account with a number of Deferred Shares equal to the number of Shares
granted under Section 6 for which the Participant has elected to receive
Deferred Shares.  The amount of Deferred Shares so credited shall include any
fractional amounts calculated to at least two decimal places.
(d)Crediting of Dividend Equivalents.  Whenever dividends are paid or
distributions are made with respect to Shares, a Participant to whom Deferred
Shares are then credited in a deferral account shall be entitled to receive, as
dividend equivalents, an amount equal in value to the amount of the dividend
paid or property distributed on a single Share multiplied by the number of
Deferred Shares (including any

- 5 -



--------------------------------------------------------------------------------

fractional Share) credited to his or her deferral account as of the record date
for such dividend or distribution.  Such dividend equivalents shall be credited
to the Participant’s deferral account as a number of Deferred Shares determined
by dividing the aggregate value of such dividend equivalents by the Fair Market
Value of a Share at the payment date of the dividend or distribution.  No
distributions shall be made with respect to such dividend equivalents until the
Participant’s Distribution Date applicable to the Deferred Shares associated
with the dividend equivalents.
(e)Settlement of Deferred Shares.  The Company will settle the Participant’s
deferral account by delivering to the Participant (or his or her beneficiary) a
number of Shares equal to the number of whole Deferred Shares then credited to
his or her deferral account (or a specified portion in the event of any partial
settlement), together with cash in lieu of any fractional share remaining at a
time when less than one whole Deferred Share is credited to such deferral
account.  Such settlement shall be made on the Distribution Date specified or
deemed specified in the Participant’s election filed in accordance with this
Section 8.
(f)Unforeseen Emergency.  Notwithstanding the foregoing provisions of this
Section 8, a Participant may receive any amounts deferred by the Participant in
the event of an “Unforeseeable Emergency.”  For these purposes, an
“Unforeseeable Emergency,” as determined by the Board in its sole discretion, is
a severe financial hardship of the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or the Participant’s
dependent (as defined in Section 152(a) of the Code); loss of the Participant’s
property due to casualty; or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, but only where such severe financial hardship is not and may not be
relieved (i) through reimbursement or compensation by insurance or otherwise, or
(ii) by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship.  The
determination of whether a financial hardship constitutes an Unforeseeable
Emergency shall be made in accordance with the provisions of
Section 409A(a)(2)(B)(ii) of the Code.  The amount distributed shall be limited
to the amount necessary to satisfy the emergency need (which amount may include
amounts necessary to pay federal, state and local income taxes that will be
incurred in connection with the distribution).  In the event of a distribution
on account of an Unforeseeable Emergency, any deferral election that is in
effect on behalf of the Participant for the calendar year of distribution shall
be cancelled.
(g)Nonforfeitability.  The interest of each Participant in any Deferred Shares
(and the deferral account relating thereto) at all times will be nonforfeitable.
(h)Compliance with Section 409A.  Notwithstanding anything herein to the
contrary, all distributions of Deferred Shares shall be made in accordance with
the provisions of Section 409A of the Code and the Plan shall be interpreted
consistent with this intention.



9.Options.  Each Participant receiving compensation relating to his or her
service as a director in the form of Shares, as specified in Section 6, may
elect to receive Options in lieu of Shares.  If so elected, payment of Options
shall be made in accordance with this Section 9.  
(a)Exercise Price.  The exercise price per Share purchasable upon exercise of an
Option will be equal to 100% of the Fair Market Value of a Share on the date of
grant of the Option.
(b)Option Expiration.  A Participant’s Option will expire at the earlier of (i)
ten years after the date of grant or (ii) one year after the date the
Participant ceases to serve as a director of the Company for any reason.

- 6 -



--------------------------------------------------------------------------------

(c)Exercisability.  No Option may be exercised unless and until it has become
exercisable in accordance with this Section 9(c).  A Participant’s Option
received upon initial election will become exercisable on the next anniversary
of the director’s initial election; provided, however, that a Participant’s
Option will become immediately exercisable in full at the time the Participant
ceases to serve as a director due to death or disability or upon a Change in
Control; and provided further, that a Participant’s Option may be exercised
after the Participant ceases to serve as a director for any reason other than
death or disability only to the extent that the Option was exercisable at the
date he or she ceased to be a director or has become exercisable pursuant to
this Section 9(c) within two months after the date he or she ceased to be a
director.
(d)Method of Exercise.  A Participant may exercise an Option, in whole or in
part, at such time as it is exercisable and prior to its expiration, by giving
written notice of exercise to the Secretary of the Company,  in the form
attached hereto as Exhibit B, specifying the Option to be exercised and the
number of Shares to be purchased, and paying in full the exercise price in cash
(including by check) or by surrender of Shares already owned by the Participant
(except for Shares acquired from the Company by exercise of an Option or other
award less than six months before the date of surrender) having a Fair Market
Value at the time of exercise equal to the exercise price, or by a combination
of cash and Shares.
10.Adjustment Provisions.
(a)Corporate Transactions and Events.  In the event any recapitalization,
reorganization, merger, consolidation, spin-off, combination, repurchase,
exchange of Shares or other securities of the Company, share split or reverse
split, extraordinary dividend (whether in the form of cash, Shares, or other
property), liquidation, dissolution, or other similar corporate transaction or
event affects the Shares such that an adjustment is appropriate in order to
prevent dilution or enlargement of each Participant’s rights under the Plan
(which would not include a transaction in which public stockholders retain no
interest in the surviving company), then an adjustment shall be made, in a
manner that is proportionate to the change to the Shares and otherwise
equitable, in (i) the number and kind of Shares remaining reserved and available
for issuance under Section 3, (ii) the number and kind of Shares under
Section 6, (iii) whether Deferred Shares are issued under Section 8, and
(iv) the number of Shares to be issued upon settlement of Deferred Shares under
Section 8.  The foregoing notwithstanding, no adjustment may be made hereunder
except as will be necessary to maintain the proportionate interest of the
Participant under the Plan and to preserve, without exceeding, the value of
outstanding Deferred Shares.
(b)Insufficient Number of Shares.  If at any date an insufficient number of
Shares are available under the Plan for the receipt of Shares or deferral of
Deferred Shares at that date, Shares will be distributed proportionately to each
eligible director to the extent Shares are then available.
11.Interpretation and Other Rules.  The Board may make such rules and
regulations and establish such procedures for the administration of the Plan as
it deems appropriate.  Without limiting the generality of the foregoing, the
Board may (i) interpret the Plan and any agreements under Section 13(a), with
such interpretations to be conclusive and binding on all persons and otherwise
accorded the maximum deference permitted by law, provided, that the Board’s
interpretation shall not be entitled to deference on and after a Change in
Control except to the extent that such interpretations are made exclusively by
members of the Board who are individuals who served as Board members before the
Change in Control, and (ii) take any other actions and make any other
determinations or decisions that it deems necessary or appropriate in connection
with the Plan or the administration or interpretation thereof.  In the event of
any dispute or disagreement as to the interpretation of the Plan or of any rule,
regulation or procedure, or as to any question, right or obligation arising from
or related to the Plan, the decision of the Board shall be final and binding
upon all persons.  Except as provided in Section 8 with respect to Deferred
Shares, Shares are

- 7 -



--------------------------------------------------------------------------------

not intended to provide for the deferral of compensation subject to Section 409A
of the Code and, if any provision of the Plan is subject to more than one
interpretation or construction, such ambiguity shall be resolved in favor of
that interpretation or construction which is consistent with such grants or
payments not being subject to the provisions of Section 409A of the Code.
 Deferred Shares are subject to Section 409A of the Code.  
12.Changes to the Plan.  The Board may amend, alter, suspend, discontinue, or
terminate the Plan or authority to grant Shares or to permit payment of Deferred
Shares under the Plan without the consent of shareholders or Participants,
except that any amendment or alteration will be subject to the approval of the
Company’s shareholders at or before the next Annual Meeting for which the record
date is after the date of such Board action if such shareholder approval is
required by any applicable federal or state law or regulation or the rules of
any stock exchange or automated quotation system as then in effect, and the
Board may otherwise determine to submit other such amendments or alterations to
shareholders for approval; provided, however, that, without the consent of an
affected Participant, no such action  may materially impair the rights of such
Participant with respect to any previous award of Shares or Deferred Shares,
provided, further that no such amendment, discontinuance or termination of the
Plan shall accelerate the time for payment of any Deferred Shares or other
amounts subject to Section 409A of the Code (except to the extent permitted by
Section 409A of the Code).  For purposes of this Section 122, a termination of
the Plan that involves an accelerated payment of amounts due under the Plan is
not considered to materially impair the rights of a Participant.
13.General Provisions.
(a)Agreements.  Deferred Shares and any other right or obligation under the Plan
may be evidenced by agreements or other documents executed by the Company and
the Participant incorporating the terms and conditions set forth in the Plan,
together with such other terms and conditions not inconsistent with the Plan, as
the Board may from time to time approve.  Such agreements and documents which
pertain to awards that are subject to Section 409A of the Code shall include
such additional terms and conditions as may be required to satisfy the
requirements thereof.
(b)Compliance with Laws and Obligations.  The Company will not be obligated to
issue or deliver Shares in connection with any award of Shares or in settlement
of Deferred Shares in a transaction subject to the registration requirements of
the Securities Act of 1933, as amended, or any other federal or state securities
law, any requirement under any listing agreement between the Company and any
stock exchange or automated quotation system, or any other law, regulation, or
contractual obligation of the Company, until the Company is satisfied that such
laws, regulations, and other obligations of the Company have been complied with
in full.  Certificates representing Shares issued under the Plan will be subject
to such stop-transfer orders and other restrictions as may be applicable under
such laws, regulations, and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.
(c)Compliance.  The obligation of the Company to provide Shares under the Plan
shall be subject to all applicable laws, rules and regulations, including all
applicable federal and state securities laws, and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or appropriate by
the Board.  The election and settlement of Deferred Shares shall be administered
in conformance with the provisions of Section 409A of the Code.  The Board may
make such changes to the Plan as may be necessary or appropriate to comply with
the rules and regulations of any government authority or to obtain tax benefits
applicable to rights under the Plan.  Notwithstanding any other provision of the
Plan, the Company shall not be required to take or permit any action under the
Plan or any agreement under Section 133(a) which, in the good-faith
determination of the Company, would result in a material risk of a violation by
the Company of Section 13(k) of the Exchange Act.

- 8 -



--------------------------------------------------------------------------------

(d)Limitations on Transferability.  Deferred Shares and rights relating thereto
under the Plan will not be transferable by a Participant except by will or the
laws of descent and distribution (or to a designated beneficiary in the event of
a Participant’s death), and will be exercisable during the lifetime of the
Participant only by such Participant or his or her guardian or legal
representative.  A Participant may designate a beneficiary by filing with the
Company the beneficiary Designation Form attached to the Plan. The Company may
rely upon the beneficiary designation last filed in accordance with this
Section 13(d).  Deferred Shares and rights relating thereto under the Plan may
not be pledged, mortgaged, hypothecated, or otherwise encumbered, and shall not
be subject to the claims of creditors of any Participant.
(e)No Fiduciary Relationship.  Nothing contained in the Plan and no action taken
pursuant to the provisions of the Plan shall create or shall be construed to
create a trust of any kind, or a fiduciary relationship between the Company or
its subsidiaries, or their officers or the Board, on the one hand, and the
Participant, the Company, its subsidiaries or any other person or entity, on the
other.
(f)Notices.  All notices under the Plan shall be in writing, and if to the
Company, shall be delivered to the Company or mailed to its principal office,
addressed to the attention of the Board; and if to the Participant, shall be
delivered personally, sent by facsimile transmission or mailed to the
Participant at the address appearing in the records of the Company.  Such
addresses may be changed at any time by written notice to the other party given
in accordance with this Section 13(f).
(g)Unfunded Status of Accounts.  With respect to any Shares or payments not yet
made to a Participant in respect of Deferred Shares, nothing contained in the
Plan or such Deferred Shares shall give any such Participant any rights that are
greater than those of a general unsecured creditor of the Company; provided,
however, that the Committee may authorize the creation of trusts or make other
arrangements to meet the Company’s obligations under the Plan to deliver cash or
Shares, which trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan.
(h)Compliance with Rule 16b-3.  It is the intent of the Company that this Plan
complies in all respects with applicable provisions of Rule 16b-3.  Accordingly,
if any provision of this Plan or any agreement hereunder does not comply with
the requirements of Rule 16b-3 as then applicable to a transaction by a
Participant, such provision will be construed or deemed amended to the extent
necessary, to conform to the applicable requirements with respect to such
Participant.
(i)No Right To Continue as a Director.  Nothing contained in the Plan or any
agreement hereunder will confer upon any Participant any right to continue to
serve as a director of the Company.
(j)No Shareholder Rights Conferred.  Nothing contained in the Plan or any
agreement hereunder will confer upon any Participant (or any person or entity
claiming rights by or through a Participant) any rights of a shareholder of the
Company unless and until Shares are in fact issued to such Participant (or
person).
(k)Nonexclusivity of the Plan.  Neither the adoption of the Plan by the Board
nor any submission thereof to the shareholders of the Company for approval shall
be construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements for directors as it may deem desirable.
(l)Limitation of Liability.  Each member of the Board shall be entitled to, in
good faith, rely or act upon any report or other information furnished to him by
any officer or other employee of the Company or any subsidiary, the Company’s
independent certified public accountants, or any executive compensation
consultant, legal counsel, or other professional retained by the Company to
assist in the

- 9 -



--------------------------------------------------------------------------------

administration of the Plan.  No member of the Board, nor any officer or employee
of the Company acting on behalf of the Board, shall be personally liable for any
action, determination, or interpretation taken or made in good faith with
respect to the Plan, and all members of the Board and any officer or employee of
the Company acting on behalf of the Board or members thereof shall, to the
extent permitted by, law, be fully indemnified and protected by the Company with
respect to any such action, determination, or interpretation.
(m)Captions.  The use of captions in this Plan is for convenience.  The captions
are not intended to provide substantive rights.
(n)Governing Law.  The validity, construction, and effect of the Plan and any
agreement hereunder will be determined in accordance with the Delaware Limited
Liability Company Act and other laws (including those governing contracts) of
the State of Delaware, without giving effect to principles of conflicts of laws,
and applicable federal law.
(o)Tax Withholding. Prior to the payment or settlement of any award under the
Plan, the Participant must pay, or make arrangements acceptable to the Company
for the payment of, any and all federal, state and local tax withholding
(including FICA tax) that in the opinion of the Board is required by law. If the
Participant does not make such payment or arrangement, in the Board’s
discretion, the Participant may forfeit the award.  The Board shall have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, the minimum statutory amount to satisfy federal, state and local
tax withholding (including FICA tax), required by law or regulation to be
withheld with respect to any taxable event arising as a result of this Plan.
 The Participant shall remain responsible at all times for paying any tax due
with respect to any award under the Plan, and the Company shall not be liable
for any interest or penalty that a Participant incurs by failing to make timely
payments of tax.
14.Effective Date and Plan Termination.  The Plan will be effective upon the
date specified herein upon approval of the Board, subject to its approval by the
shareholders of the Company if such shareholder approval is required by any
applicable federal or state law or regulation or the rules of any stock exchange
or automated quotation system as then in effect.  Unless earlier terminated by
action of the Board, the Plan will remain in effect until such time as no Shares
remain available for issuance under the Plan and the Company and Participants
have no further rights or obligations under the Plan.  The Board may (without
the approval or consent of any Participant) elect to settle (and distribute) all
Deferred Shares within thirty (30) days prior to, or twelve (12) months
following, a “Change In Control” (as defined for purposes of Section 409A of the
Code), provided that all substantially similar arrangements that are sponsored
by the Company which are deemed to be part of a single plan for purposes of
Section 409A of the Code are terminated, and all Deferred Shares are settled
within twelve (12) months of the date of termination.  In the event the Plan is
terminated, any distribution or settlement of Deferred Shares shall conform to
the applicable requirements of Section 409A of the Code so that Participant
avoids liability under Section 409A.

As adopted by the Board: November 5, 2020

- 10 -



--------------------------------------------------------------------------------